            Case 2:18-cr-00318-JCM-DJA Document 96 Filed 06/15/21 Page 1 of 5



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2
     Nevada Bar No. 14853
3    MELANEE SMITH
     Assistant United States Attorney
4    501 Las Vegas Blvd., South, Ste. 1100
5
     Las Vegas, NV 89101
     (702) 388-6336
6    Melanee.Smith@usdoj.gov
     Attorneys for the United States
7

8
     TELIA MARY U. WILLIAMS
     Nevada Bar No. 9359
9    Law Office of Telia U. Williams
     10161 Park Run Dr., Ste. 150
10
     Las Vegas, Nevada 89145
11   Phone: 702.835-6866
     telia@telialaw.com
12   Attorney for Defendant
     Christopher Coolidge
13

14
                                UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA
                                             ***
16

17
     UNITED STATES OF AMERICA,            )               2:18-CR-00318-JCM-DJA
18                                        )
                                          )
19
                 Plaintiff,               )
20                                        )               STIPULATION AND ORDER TO
     v.                                   )               CONTINUE SENTENCING
21                                        )
22
     CHRISTOPHER KENNETH COOLIDGE, )
                                          )
23                                        )               (Fourth Request)
                 Defendant.               )
24   ___________________________________ )
25
            It is hereby stipulated by and between Christopher Kenneth Coolidge, Defendant, by and
26
     through his counsel, Telia Mary U. Williams, Esq., and the United States of America, by and
27

28   through its counsel, Melanee Smith, Assistant United States Attorney, that the sentencing date in


                                                    -1-
            Case 2:18-cr-00318-JCM-DJA Document 96 Filed 06/15/21 Page 2 of 5



1    the above-captioned matter currently scheduled for June 30, 2021, at the hour of 10:00 a.m., be
2
     vacated and continued by ninety (90) days at a date and time convenient to this Honorable Court.
3
            This Stipulation is entered into for the following reasons:
4

5
                1. Counsel for the Defendant needs more time to adequately prepare for sentencing.

6                   She has not been able to confer sufficiently with the Defendant for sentencing

7                   because she was in two back-to-back federal criminal trials, followed by

8                   preparing for two back-to-back state court civil trials (one ending on June 4, 2021,

9                   and one starting this Friday, June 18, 2021). This unusually burdensome schedule
10                  has made preparing the Defendant for his sentencing extremely difficult,
11                  especially because the Defendant lives out of state.
12              2. In addition, Counsel would like to take the time to research more of the
13
                    Defendant’s background, and several new appellate cases that may bear on his
14
                    sentence in this case.
15
                3. The Defendant is currently out of custody on Pretrial Release in the State of
16
                    Washington. He does not object to the continuance.
17
                4. Counsel for the Government has no objection to the continuance.
18
                5. Denial for this request for continuance would deny defense counsel sufficient
19
                    time and the opportunity within which to effectively and thoroughly prepare for
20
                    sentencing, taking into account the exercise of due diligence.
21
                6. Accordingly, denial of this request for continuance would result in a miscarriage
22
                    of justice.
23

24
                7. For all the above-stated reasons, the ends of justice would best be served by a

25                  continuance of the sentencing date.

26   ///

27   ///

28


                                                     -2-
           Case 2:18-cr-00318-JCM-DJA Document 96 Filed 06/15/21 Page 3 of 5



1              8. This is the fourth request for a continuance of the sentencing date in this case.
2

3
            DATED this 15th day of June, 2021.

4    LAW OFFICE OF TELIA U. WILLIAMS UNITED STATES ATTORNEY
5

6    /s/Telia Mary U. Williams                   /s/ Melanee Smith
     Telia Mary U. Williams, Esq.                Melanee Smith, Esq.
7    10161 Park Run Drive                        Assistant United States Attorney
     Suite 150                                   501 Las Vegas Boulevard South. #1100
8
     Las Vegas, Nevada 89145                     Las Vegas, Nevada 89101
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -3-
            Case 2:18-cr-00318-JCM-DJA Document 96 Filed 06/15/21 Page 4 of 5



1
                                 UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,           )                 2:18-CR-00318-JCM-DJA
5
                                         )
                 Plaintiff,              )
6                                        )                 ORDER
     v.                                  )
7                                        )
8
     CHRISTOPHER KENNETH COOLIDGE, )
                                         )
9                                        )
                 Defendant.              )
10
     ____________________________________)
11
                                         FINDINGS OF FACT
12           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14
                1. Counsel for the Defendant needs more time to adequately prepare for sentencing.
15
                    She has not been able to confer sufficiently with the Defendant for sentencing
16
                    because she was in two back-to-back federal criminal trials, followed by
17
                    preparing for two back-to-back state court civil trials (one ending on June 4, 2021,
18
                    and one starting this Friday, June 18, 2021). This unusually burdensome schedule
19

20
                    has made preparing the Defendant for his sentencing extremely difficult,

21
                    especially because the Defendant lives out of state.

22              2. In addition, Counsel would like to take the time to research more of the

23                  Defendant’s background, and several new appellate cases that may bear on his

24                  sentence in this case.
25              3. The Defendant is currently out of custody on Pretrial Release in the State of
26                  Washington. He does not object to the continuance.
27              4. Counsel for the Government has no objection to the continuance.
28              5. Denial for this request for continuance would deny defense counsel sufficient

                                                     -4-
            Case 2:18-cr-00318-JCM-DJA Document 96 Filed 06/15/21 Page 5 of 5



1                   time and the opportunity within which to effectively and thoroughly prepare for
2                   sentencing, taking into account the exercise of due diligence.
3
                6. Accordingly, denial of this request for continuance would result in a miscarriage
4
                    of justice.
5
                7. For all the above-stated reasons, the ends of justice would best be served by a
6
                    continuance of the sentencing date.
7

8                                  CONCLUSIONS OF LAW
9
            Denial of this request for continuance would deny the defendant, Christopher Coolidge,
10
     the opportunity to have his counsel adequately prepared for his sentencing.
11
            As such, denial of this request for continuance could result in a miscarriage of justice.
12

13                                                ORDER

14          IT IS HEREBY ORDERED that the sentencing currently scheduled for June 30, 2021 at

15                                 3rd
     10:00am, be continued to the ______day     November
                                            of _______________,           10:00 a.m
                                                                2021, at _________.
16
            DATED this
                  June____day of ____________, 2021.
                        18, 2021.
17

18                                                         ______________________________
19
                                                           UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28


                                                     -5-
